Case 18-50214-rlj11 Doc 936 Filed 02/05/19                Entered 02/05/19 11:42:30           Page 1 of 6




Stephen P. Strohschein
Louisiana Bar Roll #12541
MCGLINCHEY STAFFORD, PLLC
301 Main Street, 14th Floor
Baton Rouge, Louisiana 70801
Telephone: (225) 383-9000
Facsimile: (225) 343-3076
sstroh@mcglinchey.com

R. Dwayne Danner
State Bar No. 00792443
MCGLINCHEY STAFFORD, PLLC
Three Energy Square
6688 North Central Expressway, Ste. 400
Dallas, Texas 75206
Telephone: (214) 445-2445
Facsimile: (214) 445-2450
ddanner@mcglinchey.com

COUNSEL FOR AMERICREDIT FINANCIAL
SERVICES, INC., DOING BUSINESS AS
GM FINANCIAL

                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                   LUBBOCK DIVISION

IN RE:                                *
                                       *
REAGOR-DYKES MOTORS, LP1               *       CASE NO. 18-50214-rlj-11
                                       *       (Jointly Administered)
      Debtor                          *
******************************************************************************
                  AMERICREDIT FINANCIAL SERVICES, INC. D/B/A/
              GM FINANCIAL’ S OBJECTION TO AIMBANK’S MOTION FOR
              RELIEF FROM AUTOMATIC STAY AND TO ALLOW SETOFF

        NOW INTO COURT, through undersigned counsel, comes AmeriCredit Financial

Services, Inc. doing business as GM Financial (“GM Financial”), the holder of a properly

perfected first-in-right security interest in and to substantially all of the assets of Debtor, Reagor-


1
 The Debtors are Reagor-Dykes Imports, LP (Case No. 18-50215), Reagor-Dykes Amarillo, LP (Case No. 18-50216),
Reagor-Dykes Auto Company, LP (Case No. 18-50217), Reagor-Dykes Plainview, LP (Case No. 18-50218), Reagor-
Dykes Floydada, LP (Case No. 18-50219), Reagor-Dykes II LLC (Case No. 18-50323), Reagor Dykes III LLC (Case
No. 18-50322), and Reagor-Dykes Auto Mall I LLC (Case No. 18-50325).
________________________________________________________________________________________________________
               AMERICREDIT FINANCIAL SERVICES, INC., DOING BUSINESS AS GM FINANCIAL’S OBJECTION TO
                   AIMBANK’S MOTION FOR RELIEF FROM AUTOMATIC STAY AND TO ALLOW SETOFF
                                                      PAGE 1
Case 18-50214-rlj11 Doc 936 Filed 02/05/19             Entered 02/05/19 11:42:30          Page 2 of 6




Dykes Snyder, L.P., (the “R-D Snyder”) which respectfully objects to AimBank’s Motion for

Relief from Automatic Stay and to Allow Setoff [Docket No. 893] filed January 22, 2019

(“AimBank’s Motion”) because AimBank subordinated all rights of setoff to GM Financial.

        1.      GM Financial entered into a financing arrangement with R-D Snyder, which is

evidenced by, among other things, a Master Loan Agreement dated January 23, 2018, by and

between GM Financial and R-D Snyder (the “MLA”). A copy of the Master Loan Agreement and

a copy of the Schedule 1 associated with the Master Loan Agreement is attached en globo hereto

as Exhibit A.

        2.      Pursuant to the MLA, including specifically Section 7.1, R-D Snyder granted GM

Financial, for the purpose of securing the prompt and punctual payment and satisfaction of all

loans extended to R-D Snyder, a continuing security interest in all of R-D Snyder’s tangible and

intangible assets specifically defined in Section 1.12 of the MLA as “Collateral.” See Exhibit A.

        3.      Also, pursuant to the MLA, GM Financial provided new motor vehicle, used motor

vehicle, new demonstrator, and courtesy transportation vehicle financing on a revolving basis.

        4.      GM Financial perfected its security interest in the Collateral by filing a UCC-1

financing statement on January 17, 2018 as File Number 18-0001917835 with the Texas Secretary

of State, State of Texas, (the “Financing Statement”). A copy of the Financing Statement is

attached hereto as Exhibit B.

        5.      Pursuant to a Deposit Account Control Agreement dated January 23, 2018, R-D

Snyder granted GM Financial a security interest in its deposit accounts at AimBank which

agreement was acknowledged by AimBank as reflected on the copy attached as Exhibit C (the

“DACA”).

________________________________________________________________________________________________________
               AMERICREDIT FINANCIAL SERVICES, INC., DOING BUSINESS AS GM FINANCIAL’S OBJECTION TO
                   AIMBANK’S MOTION FOR RELIEF FROM AUTOMATIC STAY AND TO ALLOW SETOFF
                                                      PAGE 2
Case 18-50214-rlj11 Doc 936 Filed 02/05/19                    Entered 02/05/19 11:42:30             Page 3 of 6




        6.       The DACA gives GM Financial the right to require, among other things, that all

amounts on deposit owed to R-D Snyder be paid directly to GM Financial upon demand, and was

perfected by acknowledgment of AimBank. 2

        7.       Pursuant to the DACA, R-D Snyder and AimBank agreed that “if, at any time, Bank

[AimBank] receives written notice (“Control Notice”) from Lender [GM Financial] or its attorney

of Lender’s intention to exercise control over the Operating Account, Bank shall comply

exclusively with Lender’s instructions as to the withdrawal or disposing of funds in the Operating

Account.”3

        8.       By letter dated August 7, 2018, GM Financial provided AimBank written notice of

its intention to exercise control over the Operating Accounts (the “Control Notice”), stating “[t]his

letter serves to advise you that effective immediately, GM Financial has elected to exercise its

rights in all of the accounts of the Dealership [R-D Snyder] with AimBank and demands that

AimBank immediately cease honoring drafts on all of the Dealership’s accounts and to deliver to

GM Financial all funds in the accounts of the Dealership.” A copy of the Control Notice is attached

hereto as Exhibit D.4




2
  Exhibit C, §1.1 and UCC articles 9-104(a)(2) and 9-314.
3
  Exhibit C, §2.3, emphasis added.
4
  Pursuant to the Control Notice, AimBank informed GM Financial that it was holding $24,367.76 in one of the
pledged accounts [1026] and that the other pledged account [3183] was overdrawn. Since the delivery of the Control
Notice, GM Financial is aware of deposits having been made into the overdrawn account. GM Financial is entitled to
both the $24,376.76 and all amounts deposited into the second account following delivery of the Control Notice and
reserves all rights with regard to both accounts and the failure of AimBank to adhere to its contractual obligations
under the DACA.
________________________________________________________________________________________________________
               AMERICREDIT FINANCIAL SERVICES, INC., DOING BUSINESS AS GM FINANCIAL’S OBJECTION TO
                   AIMBANK’S MOTION FOR RELIEF FROM AUTOMATIC STAY AND TO ALLOW SETOFF
                                                      PAGE 3
Case 18-50214-rlj11 Doc 936 Filed 02/05/19             Entered 02/05/19 11:42:30          Page 4 of 6




        9.       The Control Notice further advised AimBank “that any deposits made to these

accounts subsequent to receipt of this letter are to be held for the benefit of GM Financial and

remitted in accordance with the instructions below.”5

        10.      AimBank’s Motion seeks to offset a certificate of deposit held by AimBank in the

name of Reagor-Dykes Plainview, LP (“R-D Plainview”) against R-D Plainview’s obligations on

a January 20, 2017 promissory note. After offsetting the certificate of deposit against the note,

there will remain approximately $53,179.61.6

        11.      AimBank’s Motion also seeks to offset a certificate of deposit held by AimBank in

the name of Reagor-Dykes Auto Company, LP (“R-D Auto”) against R-D Auto’s obligations on

a December 22, 2016 promissory note. After offsetting the certificate of deposit against the note,

there will remain approximately $178,967.96.7

        12.      AimBank’s Motion further seeks to offset dishonored checks paid to R-D Snyder,8

with the remaining $53,179.61 and $178,967.96, for a total of $232,147.57 (“CD Equity”).9

        13.      As detailed in AimBank’s Motion, AimBank seeks to apply the CD Equity to offset

the dishonored checks deposited into R-D Snyder’s accounts. First, AimBank documents

$473,332.00 of dishonored checks issued by R-D Plainview.10 Second, AimBank documents

$463,692.00 of dishonored checks issued by R-D Auto.11 Thus, the debts that AimBank seeks to




5
  Exhibit D, ¶4.
6
  Docket No. 893, ¶2.
7
  Docket No. 893, ¶5.
8
  Docket No. 893, Exhibit E & Exhibit F.
9
  Docket No. 893, ¶13.
10
   Docket No. 893, ¶3 and ¶9(a).
11
   Docket No. 893, ¶6 and ¶9(b).
________________________________________________________________________________________________________
               AMERICREDIT FINANCIAL SERVICES, INC., DOING BUSINESS AS GM FINANCIAL’S OBJECTION TO
                   AIMBANK’S MOTION FOR RELIEF FROM AUTOMATIC STAY AND TO ALLOW SETOFF
                                                      PAGE 4
Case 18-50214-rlj11 Doc 936 Filed 02/05/19                  Entered 02/05/19 11:42:30             Page 5 of 6




satisfy, will be satisfied by the offset of the CD Equity by a deposit into R-D Snyder’s operating

account, the very account over which GM Financial has a security interest.

        14.      Under the DACA, AimBank not only agreed to “comply exclusively” with GM

Financials’ instructions, it also specifically agreed to subordinate “to the security interest of Lender

[GM Financial] all present and future liens, encumbrances, claims and rights of setoff in the

Operating Account.”12

        15.      Section 510(a) of the Bankruptcy Code provides that, “A subordination agreement

is enforceable in a case under this title to the same extent that such agreement is enforceable under

applicable nonbankruptcy law.”13 Subordination agreements are enforceable under Texas law,

which requires the use of the plain meaning rule in contract construction.14

        16.      Pursuant to the DACA and Control Notice, R-D Snyder’s deposit accounts are

subject to GM Financial’s first priority security interest and AimBank has subordinated any rights

of offset it may have to GM Financial.15

        17.      AimBank’s Motion ignores GM Financial’s security interest and its previous

agreement to subordinate.

        18.      GM Financial does not object to AimBank’s Motion to the extent of the offset to

pay the promissory notes directly secured by each respective CD, but objects to any application of



12
   Exhibit C, §2.6, emphasis added.
13
   See also In re Erickson Ret. Communities, LLC, 425 B.R. 309, 314 (Bankr. N.D. Tex. 2010); In re Terrace
Gardens Park P'ship, 96 B.R. 707, 716 (Bankr. W.D. Tex. 1989).
14
   In re GSYS Enterprises, Inc., 343 B.R. 568, 570–71 (Bankr. N.D. Tex. 2006).
15
   Additionally, GM Financial entered into a financing arrangement with R-D Snyder, whereby GM Financial provided
new motor vehicle, used motor vehicle, new demonstrator, and courtesy transportation vehicle financing on a
revolving basis. GM Financial has determined that R-D Snyder “sold out of trust” (“SOT”) sixty-eight (68) vehicles
for a total outstanding balance of $2,838,722.18. To the extent the checks by R-D Plainview and R-D Auto were made
to R-D Snyder as payment for vehicles sold out of trust, GM Financial has a security interest in those proceeds.
________________________________________________________________________________________________________
               AMERICREDIT FINANCIAL SERVICES, INC., DOING BUSINESS AS GM FINANCIAL’S OBJECTION TO
                   AIMBANK’S MOTION FOR RELIEF FROM AUTOMATIC STAY AND TO ALLOW SETOFF
                                                      PAGE 5
Case 18-50214-rlj11 Doc 936 Filed 02/05/19             Entered 02/05/19 11:42:30          Page 6 of 6




the CD Equity to any party other than GM Financial and requests that this Court instruct AimBank

to deliver to GM Financial the CD Equity in the amount of $232,147.57.

        WHEREFORE, AmeriCredit Financial Services, Inc. d/b/a GM Financial respectfully

requests that AimBank’s Motion for Relief from Automatic Stay and to Allow Setoff [Docket No.

893] filed January 22, 2019 be denied, in part, and that AimBank be ordered to deliver to GM

Financial $232,147.57 and for all other equitable relief as this Court deems just and necessary.

                                                Respectfully submitted:


                                                  /s/ Stephen P. Strohschein
                                                Stephen P. Strohschein, LA Bar Roll #12541
                                                McGlinchey Stafford, PLLC
                                                301 Main Street, 14th Floor
                                                Baton Rouge, Louisiana 70801
                                                Telephone: (225) 383-9000
                                                Facsimile: (225) 343-3076
                                                Email: sstroh@mcglinchey.com

                                                and

                                                R. Dwayne Danner
                                                State Bar No. 00792443
                                                McGlinchey Stafford, PLLC
                                                Three Energy Square
                                                6688 North Central Expressway, Ste. 400
                                                Dallas, Texas 75206
                                                Telephone: (214) 445-2445
                                                Facsimile: (214) 445-2450
                                                Email: ddanner@mcglinchey.com

                                                ATTORNEYS FOR AMERICREDIT FINANCIAL SERVICES,
                                                INC., DOING BUSINESS AS GM FINANCIAL




________________________________________________________________________________________________________
               AMERICREDIT FINANCIAL SERVICES, INC., DOING BUSINESS AS GM FINANCIAL’S OBJECTION TO
                   AIMBANK’S MOTION FOR RELIEF FROM AUTOMATIC STAY AND TO ALLOW SETOFF
                                                      PAGE 6
